DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2021 was filed after the mailing date of the patent application on 27 December 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Based on the current set of claims (Claims, 22 September 2020), Claims 21-24 are pending.

Response to the Arguments
Applicant’s argument regarding the objection of Claims 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (Remarks, 29 January 2021, A. Objections to Claims 6-10 and 17-20), have been fully considered and are persuasive.  The objection of Claims 6-10 and 17-20 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claim 21-24 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(2) being anticipated by Ronneke et al. (US 20170048695 A1; hereinafter referred to as “Ronneke”).
Regarding Claim 21, Ronneke discloses a User Equipment (UE) comprising: 
transmission and reception circuitry (¶95 & Fig. 12, Ronneke discloses a wireless communication device (WCD) comprising a transceiver 1205) configured for: 
in a Protocol Data Unit (PDU) session establishment procedure, receiving a PDU session establishment accept message (¶79 & ¶86 & Fig. 10 (1017), Ronneke discloses receiving, by a wireless communication device (WCD) during a Non-Access Stratum (NAS) Protocol Data Unit (PDU) Attach Procedure, A NAS Accept Message) including first information (¶86 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message comprises dedicated core networks (DCN) selection information), from a first core network (¶86 & Fig. 2 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message is sent from a Mobility Management Entity 251 of a first core network 240), the first information is indicating the PDU session is allowed to communicate (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses the DCN Selection Assistance Information indicates that the UE is allowed to perform a subsequent attachment to another core network) with at least one mapped Evolved Packet System (EPS) bearer including an EPS bearer context (¶49, Ronneke discloses that each attachment involves assigning, or mapping, an evolved packet system (EPS) bearer between a serving node’s core network and a wireless communication device); and 
a controller (¶95 & Fig. 12, Ronneke discloses a wireless communication device (WCD) comprising one or more processors 1255) configured for: 
establishing a PDU session based on the PDU session establishment procedure (¶86 & Fig. 2 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message indicates, to the WCD, that an attachment procedure has been completed); and 
based on the reception of the first information, initiating a first procedure when changing a core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses initiating a subsequent attachment procedure by transmitting a second NAS Initial Attach message comprising the DCN Selection Assistance Information), wherein the first procedure is performed for the change of the core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses that the subsequent attachment procedure may result in the attachment to a different core network based upon the DCN Selection Assistance Information).
Regarding Claim 22, Ronneke discloses a core network device comprising: 
transmission and reception circuitry (¶99 & Fig. 13, Ronneke discloses a base station 112 comprising a transceiver 1305) configured for: 
in a Protocol Data Unit (PDU) session establishment procedure, transmitting a PDU session establishment accept message (¶79 & ¶86 & Fig. 10 (1017), Ronneke discloses transmitting, by the base station during a Non-Access Stratum (NAS) Protocol Data Unit (PDU) Attach Procedure, A NAS Accept Message) including first information (¶86 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message comprises dedicated core networks (DCN) selection information), to a User Equipment (UE) (¶86 & Fig. 2 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message is sent from a Mobility Management Entity 251 of a first core network 240 to the WCD),
wherein
the first information is indicating the PDU session is allowed to communicate (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses the DCN Selection Assistance Information indicates that the UE is allowed to perform a subsequent attachment to another core network) with at least one mapped Evolved Packet System (EPS) bearer including an EPS bearer context (¶49, Ronneke discloses that each attachment involves assigning, or mapping, an evolved packet system (EPS) bearer between a serving node’s core network and a wireless communication device), wherein the first information is indicating that the UE initiates a first procedure when the UE is changing a core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses initiating a subsequent attachment procedure by transmitting a second NAS Initial Attach message comprising the DCN Selection Assistance Information), and, the first procedure is performed for the change of the core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses that the subsequent attachment procedure may result in the attachment to a different core network based upon the DCN Selection Assistance Information).
Regarding Claim 23, Ronneke discloses a communication control method performed by a User Equipment (UE), the communication control method comprising: 
in a Protocol Data Unit (PDU) session establishment procedure, receiving a PDU session establishment accept message (¶79 & ¶86 & Fig. 10 (1017), Ronneke discloses receiving, by a wireless communication device (WCD) during a Non-Access Stratum (NAS) Protocol Data Unit (PDU) Attach Procedure, A NAS Accept Message) including first information (¶86 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message comprises dedicated core networks (DCN) selection information), from a first core network (¶86 & Fig. 2 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message is sent from a Mobility Management Entity 251 of a first core network 240), the first information is indicating the PDU session is allowed to communicate (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses the DCN Selection Assistance Information indicates that the UE is allowed to perform a subsequent attachment to another core network) with at least one mapped Evolved Packet System (EPS) bearer including an EPS bearer context (¶49, Ronneke discloses that each attachment involves assigning, or mapping, an evolved packet system (EPS) bearer between a serving node’s core network and a wireless communication device);
establishing a PDU session based on the PDU session establishment procedure (¶86 & Fig. 2 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message indicates, to the WCD, that an attachment procedure has been completed); and 
based on the reception of the first information, initiating a first procedure when changing a core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses initiating a subsequent attachment procedure by transmitting a second NAS Initial Attach message comprising the DCN Selection Assistance Information), wherein the first procedure is performed for the change of the core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses that the subsequent attachment procedure may result in the attachment to a different core network based upon the DCN Selection Assistance Information).

in a Protocol Data Unit (PDU) session establishment procedure, transmitting a PDU session establishment accept message (¶79 & ¶86 & Fig. 10 (1017), Ronneke discloses transmitting, by the base station during a Non-Access Stratum (NAS) Protocol Data Unit (PDU) Attach Procedure, A NAS Accept Message) including first information (¶86 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message comprises dedicated core networks (DCN) selection information), to a User Equipment (UE) (¶86 & Fig. 2 & Fig. 10 (1017), Ronneke further discloses that the NAS Accept message is sent from a Mobility Management Entity 251 of a first core network 240 to the WCD), wherein 
the first information is indicating the PDU session is allowed to communicate (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses the DCN Selection Assistance Information indicates that the UE is allowed to perform a subsequent attachment to another core network) with at least one mapped Evolved Packet System (EPS) bearer including an EPS bearer context (¶49, Ronneke discloses that each attachment involves assigning, or mapping, an evolved packet system (EPS) bearer between a serving node’s core network and a wireless communication device),
the first information is indicating that the UE initiates a first procedure when the UE is changing a core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses initiating a subsequent attachment procedure by transmitting a second NAS Initial Attach message comprising the DCN Selection Assistance Information), and, the first procedure is performed for the change of the core network to be connected (¶88 & Fig. 2 & Fig. 11 (1103), Ronneke discloses that the subsequent attachment procedure may result in the attachment to a different core network based upon the DCN Selection Assistance Information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474